Citation Nr: 0731724	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier then April 15, 2003, 
for an award of 10 percent disability rating for the service-
connected residuals of a fractured jaw.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1948 to 
October 1949 and November 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
granted the veteran service connection for his residuals of a 
fractured jaw at a 10 percent disability rating, effective 
April 15, 2003.  

A June 2005 rating decision assigned an earlier effective 
date of August 30, 1974, for the grant of service connection 
and a noncompensable rating and a 10 percent disability 
rating, effective on April 15, 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

An August 2004 rating decision granted service connection for 
residuals of a fractured jaw with a 10 percent disability 
rating assigned effective April 15, 2003.  However, the 
veteran asserted in a December 2004 statement that he should 
be granted an earlier effective date to when he was service-
connected for his teeth, August 1974.  

A June 2005 RO rating decision assigned an earlier effective 
date of August 30, 1974 for grant of service connection and 
for a noncompensable rating.  

The Board notes that, after careful review of the claims 
file, that the veteran received private dental treatment in 
July 2000 and August 2000 and that those records are not part 
of the veteran's claims file.  

Therefore, the RO should attempt to obtain any dental 
treatment records or other medical evidence dealing with the 
residuals of the fractured jaw, for the period prior to April 
2003.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b) (3)) (West Supp. 2006) (amending the relevant 
statute to clarify that VA may make a decision on the claim 
before the expiration of the one-year VCAA notice period).  

The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that its 
notice to him meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

Also, on the VA Form 9, the veteran requested a Board hearing 
at the RO.  The RO subsequently scheduled the veteran for a 
Decision Review Officer hearing that was held in March 2006.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should specifically request any 
private treatment records for the period 
of January 1975 to April 2003.  

The RO should take appropriate action to 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should take all indicated 
steps to contact the veteran in order 
determine whether he would still like 
hearing before the Board.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the veteran and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran needs take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



